GILDERSLEEVE, J.
I concur in the opinion of the Presiding Justice. It cannot be said, except from inference, that defendants were proprietors of the business in which the waiter was employed who served the quail, nor that the waiter was employed by defendants. There is no proof that any of the defendants were present at the time the quail were served. Upon the proof offered, the court could not deny the defendants’ motion to dismiss the complaint without assuming *259by inference that which the plaintiff was bound to establish by direct and conclusive proof.
The judgment should be affirmed, with costs.